/   ~~FFICEOF~HE~A~~ORNEY        GENERALOF~EXAS
                                   AUSTIN




     : L
::
Honorerble T. S.'liurohison,     Exeoutlve    Dlmotor,     Page 2


           ~."On the 226 day of lorember,      A. D. 199,
      the Court entered *he following        JudepDentr       . . '.
      and the Court;•iyDttr     hearing the evidenos,      is
      of the opinion,     end 80 finds,   that the petitioner,
      Lena Margaret ldonorisi,     is over the age of sixty-
      tite   years and warn ban in Dloomlngtmi,       Illlnolm,
      MoLean Countr, on the 23rd day of June, 1876. .
             ITISTH2REl!'QREOR$E2ED,ADJUlMED,ANDDE-
      &2D that the petitioner,         Lena Margaret Monoriet,
      ia round to be.over the a* ot dtiprire              years,
      having been born on the 23rd day of June, 1876,
      whloh iaots haYe been eatablie@ad        to the eatia-
      raotlon    of the Court.'
             *Ia the State Department Q$ Publlo Welfare
      required under the lew to eooept the Judgment or
      Deoree or the Court in establishing    the age, sin06
      tie oannot o&ply with the requirematte as rret
      out in Houae ail1 No. ,974, for is this not her
      remedy at law~in eetabllshing    her age?
            *Doem the State Department of Publlo Welfare
      haal go     mimr unter the Constitutloti    and Howe
                g 11 to awke a oegulettan     and set up sttaad-
      lrda ofTage proof rhioh would pem~&t it to eralo-
      ate auah a Deoree of Judgpasnt, or would such e
      Deene or hkme~t       be su*rior    or auporsede rry
      other proof 6 required     iw the State ~Departmntt
             11...l”

          In anewer to pour iirat  *qulrr  ytmare   adrimd
that we do not regard the ox parte aeoree  0et  out above a8
binding on your departments.  9 the first
partment was not made-a party te the wit
fore aot.ba bound by~.thi# decree, WJ 1s ~dSecus?d i? 25
Tex. Jur. 472, ‘et leq ,where it ie 8etat
            *It 1s eleamntaiy   that no eifeiH.ve    duagplsnt
      oan be rendered fn tamp of ore against      persona
      who em not partim to the mit.         Nor ril+ a OOUH
      edfudge the ~speotlve     rt@ht8~ of persona who are
      not pertlefi."   Se0 oaper 0itOa.
            In view oi oar rsling that the 8tete Depmtment of
Publie   Welfare i6 not bouad by the deorse a8 set out RbOY8
Honorable   J. S. Yurahioon,        Exooutfto    Dlrootar,   Pa@ 9


wo pretermit  any dool8ifni ae to whether or not the prosebum
set out ln Bouae Bill No. 974 Is the oxolueivo     remedy by
whioh the parson inrolrod   might have oetobllohod   her ago.

            In auwes to your oeoond inquiry            you are odtlood
that wo do not believe      that the State Departme& of Publio
Welfare has the pow?r to make rogulatlon8             whloh would per-
mlt it to evaluate     e final   judgment or tho Dlotrlet         Court.
Neither the Federal Susie1 Seourlty          Aot, nor the PutLIe Wel-
tars A&, Artlole      6950, R. 0. S. of Texas, and related             atat-
uteo, provide any atondardo whereby the ago of a person’may
be determined but elnoe tha Texas statutes             oontemplate    that
the Toxoo Dopartmont.of      Pub110 Welfare shall oclminlater           old
age asolston~o,    tha$.dopartment~must        neoeeoerlly    hsve the
right to establish     roaaonoble    rules and reguletlons        to orreot-
uate that purpose.      We therefore     balleto’that      the Stabs De-
portment of Publio Welfare may oansider            a ~judgmont ouah att
the one presetited in this ogeo and 011 taote lntroduood                in
the reoord thhein      to&thee xith any other eridenoe            whloh the
department   may;%hink niaterial,     In order to determine         the ago
or the perboo. lnralrsd.
            We bo2iero     that     tho rights   of en rpp&laaat for old
lga e,srrlstanoe~   are raik      guarded by the   provla%~na of Artlole
6950, Eieotion~~29,    2; a. 5.      or Texao,   whloh rood l8 followa:
             *See.: 29.    ai   In the event that l     n.~epplleo-
      tion for publlo a~~lotonoe         by 6 needy bl.lnd peroon,
      a needy emd person,        or with rospeot     to a needy
      dopenaent’ahild,      ‘is net oated upon by’the 10041.
      unit of odminl~t~~tlon        within a reasonable      time
      after the illlzig’ot      euoh an opp~loet2oa,~      or is de-
      nied in whqle, or in past,          or any nrard of ooalst-
      enoo 10~ mobifikd’or      oimoelled, or applioent        or re-
      olplent    IO diasatl@rlad     with any aotlon or failure
      to oot.o~.the’patt       of the looal adminlrrtratlvo
      anit,   the. apslloant    or molpiont     aholl.havo     the
      right to app,oal to the State Dopartmont,ond             ahall
      se grent+q a reasonable notioe          and opportunity       for
      a raiz hu@n@before           the StOte DOp!artment.

             “b.  Within ,a rearonebls     i&as prior    to a11
      applia$‘~s    OF rea~plontto      appeal hearing,    he, or
      hi.0 cluT&ari~&d agent,    shall   bo fully   advised Qf
      tha lnrera@ioa     oontoined     In hia rooord @a whiah
      oation of ,tho loos1 adm%&stretire          uskit war based;
       if request  tar sctah ieO~ti0n         is smdi in wit%,
Iionoreble-J.      S. Murohleon,     Exeoutlve       Dlreotor,      Page 4



       and no erfdenoe of whloh the opplloant       or rool-
       plent 1s not informed,    in eueh lnstenoes,    shall
       be oonsldered   by the Board as the baa18 for a
       deoleion eftier e hearing.”
                I trust   that   the above   fully     onswore. your lnqulrleo.
                                             Your* very          truly